Citation Nr: 1517911	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a sleep disability manifested by snoring and bilateral turbinate swelling, to include sleep apnea.

2.  Entitlement to service connection for a bilateral hand/elbow disability, to include carpal tunnel syndrome.

3.  Entitlement to an initial evaluation in excess of 30 percent for palmar keratoderma with xerosis, pruritis and dermographism.

4.  Entitlement to an initial evaluation in excess of 10 percent for periodic limb movement disorder.

5.  Entitlement to a compensable initial evaluation for hemorrhoids.

6.  Entitlement to a compensable initial evaluation for thoracolumbar strain.

7.  Entitlement to a compensable initial evaluation for joint space narrowing of the left knee with focal sclerosis of the proximal tibia.

8.  Entitlement to a compensable initial evaluation for joint space narrowing of the right knee with focal sclerosis of the distal femur.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2014, a Central Office hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that in December 2014, the Veteran's representative submitted an October 2014 private opinion.  The representative did not waive RO review of the evidence and the Veteran's substantive appeal was received prior to February 2013.  However, as the Veteran's claim for entitlement to service connection for sleep apnea is granted, as discussed below, and the other issues addressed by the physician are being remanded, the Board finds that there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

The issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for shoulder and bladder disabilities have been raised by the record at the July 2014 hearing and October 2014 private medical opinion, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a bilateral hand/elbow disability, to include carpal tunnel syndrome; entitlement to an initial evaluation in excess of 30 percent for palmar keratoderma with xerosis, pruritis and dermographism; entitlement to an initial evaluation in excess of 10 percent for periodic limb movement disorder; entitlement to a compensable initial evaluation for hemorrhoids; entitlement to a compensable initial evaluation for thoracolumbar strain; entitlement to a compensable initial evaluation for joint space narrowing of the left knee with focal sclerosis of the proximal tibia; and entitlement to a compensable initial evaluation for joint space narrowing of the right knee with focal sclerosis of the distal femur are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise with respect to whether the Veteran's sleep apnea is etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As to the claim of entitlement to service connection for sleep apnea, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Analysis

The Veteran asserts that he is entitled to service connection for a sleep disorder related to snoring and bilateral turbinate swelling.  For the reasons that follow, the Board finds that service connection for sleep apnea is warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Veteran did not have any sleep issues noted upon entering service in June 1987.  An April1987 enlistment examination did not note any sleep problems.  In an April 1987 report of medical history, the Veteran indicated he did not have frequent trouble sleeping.

The Veteran's service treatment records indicate he reported problems with snoring.  A February 2007 report of medical assessment reflects that the Veteran reported having a sleep disorder.  The report noted that the Veteran had "Snoring- no sleep apnea per sleep study."  He was sent to ENT for evaluation of whether any additional surgical interventions were available.  

A March 2007 service treatment record, dated prior to his discharge from service, indicates the Veteran's problems including sleep apnea.  Another March 2007 service treatment record indicates that the Veteran had a history of snoring, although no sleep apnea was found in a sleep study done in November.  The Veteran had borderline nasal obstruction and snoring.  Another March 2007 service treatment record reflects that the Veteran had symptoms of snoring and a swollen nasal turbinate.  

In July 2007, the Veteran had a somnoplasty of the soft palate and inf turbs for snoring and nasal congestion.

A January 2010 VA examination report indicates snoring and turbinate swelling, even if present, are not pathological.  

A June 2011 VA treatment record indicates the Veteran had severe obstructive sleep apnea.  He reported having had daytime sleepiness, fatigue, and morning headaches for several years.  He snored loudly as well.  The Veteran noted seven years of nightly sleep problems.  

A January 2013 VA examiner found that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  In the rationale, the VA examiner stated that "Veteran had a sleep study while in service which did not demonstrate [obstructive sleep apnea].  It was only years later, after a weight gain of approximately 15% of body weight, that a repeat sleep study demonstrated [obstructive sleep apnea]."

In December 2014, the Veteran submitted an opinion from Dr. C.B., M.D.  Dr. C.B. opined that "It is my opinion considering every possible sound medical etiology/principle, to at least the 90% level of probability that his current sleep apnea problems are due to his experiences that the patient had during military service. . ."  Dr. C.B. noted that the Veteran had medical visits for nasal turbinate problems in service.  Following service he continued to have nose/breathing problems and had a septal plasty.  He cited literature, noting that it supported a connection between nasal obstructions and sleep apnea.  Dr. C.B. stated that in his opinion, the Veteran's nasal obstruction problems contributed significantly to the Veteran's sleep apnea.  Dr. C.B. stated that the Veteran's current symptoms showed chronicity of sleep symptoms.  Dr. C.B. also stated that his records did not support another more plausible etiology for his current sleep pathology.  Dr. C.B. also noted that the Veteran's service-connected periodic limb movement disease is often linked to sleep apnea.  He stated that the time lag between the Veteran's nasal problems in serviced and current sleep apnea pathology is consistent with known medical principles and the natural history of this disease.  Dr. C.B. noted that he reviewed the Veteran's medical records/testimony/lay statements/personnel records and conducted a 60 to 120 minute patient clinical interview history.

The Board finds Dr. C.B.'s opinion is probative.  Dr. C.B. reviewed the Veteran's records and his report of history if consistent with the evidence of record.  He provided a full rationale for the opinion.  The January 2013 VA examiner provided a rationale for the opinion, but did not fully explain why she believed the Veteran's weight gain caused sleep apnea.  The Board thus finds that Dr. C.B.'s opinion is more probative than the January 2013 VA opinion.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence, particularly Dr. C.B.'s opinion, supports a finding that the Veteran's sleep apnea is related to his symptoms of nasal obstructions in service.  Consequently, entitlement to service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

In regard to the Veteran's claim for entitlement to service connection for carpal tunnel syndrome, the Veteran was afforded VA examinations in March 2007 and January 2013.  The March 2007 VA examiner found the Veteran had "fatigability and tingling in hands, without clear evidence of disease."  The January 2013 VA examiner found that "Veteran has clinical symptoms suggestive of carpal tunnel syndrome but two electrodiagnostic evaluations did not demonstrate any evidence for that condition."  Additionally, the Veteran has asserted that the VA examiner only evaluated his right hand.  See Hearing Transcript at 46.  The October 2014 private opinion indicates the Veteran may have radiculopathy.  The VA examiners did not address whether the Veteran's bilateral hand neurological symptoms were caused by another disability and related to his diagnosis of carpal tunnel syndrome in service.  Consequently, the Board finds the VA examinations were inadequate.  The claim must be remanded for a new VA examination and opinion to determine whether the Veteran has a bilateral hand neurological condition that is related to service.

The Veteran reported that he received occupational therapy at Malcom Grove Hospital during service.  See Hearing Transcript at 42.  Many of the Veteran's Malcom Grove Hospital records have been associated with the claims file.  It is unclear whether they are complete.  Thus, on remand, an attempt should be made to obtain all of the Veteran's service treatment records from Malcom Grove Hospital, including occupational therapy records.

The Veteran's claims for higher ratings for the left and right knees must be remanded for additional development.  An August 2014 physician statements reflects that the Veteran underwent left knee arthroscopic surgery in July 2014.  Additionally, at the July 2014 Board hearing, the Veteran testified that his knee symptoms had gotten worse.  See Hearing Transcript at 52.  As the Veteran's left and right knee disabilities may have worsened, the claims must be remanded for a new VA examination.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Similarly, the October 2014 private opinion from Dr. C.B. indicates that the Veteran's service-connected thoracolumbar spine disability has caused radiculopathy, which indicates the disability has worsened.  The claim must be remanded to schedule the Veteran for a new VA examination to address the Veteran's current thoracolumbar spine symptoms, to include any radiculopathy and/or erectile dysfunction.

At the Board hearing, the Veteran testified that he had increased his medication for limb movement.  See Hearing Transcript at 54.  In the October 2014 private opinion, Dr. C.B. stated that his periodic limb movement disorder had gotten progressively worse based upon his prescribed medication.  He noted that after the 2006 diagnosis, the Veteran was prescribed Mirapex, 0.5mg, and currently he was taking Mirapex, 1 mg.  The evidence indicates the Veteran's service-connected periodic limb movement disorder has worsened since the most recent VA examination of record.  Consequently, the claim must be remanded for a new VA examination. 

At the Board hearing, the Veteran reported that he had treatment for his skin at the VA clinic at Charlotte Hall, Maryland.  See Hearing Transcript at 10.  He specifically noted that he had a dermatology appointment in 2011 or 2012 and was referred to the VA Medical Center in D.C.  The Veteran also reported that he received treatment for hemorrhoids at Charlotte Hall between 2007 and the hearing.  Id. at 16.  The Veteran's complete VA treatment records have not been associated with the claims file.  The Veteran has submitted some records from 2011 and 2013.  However, it appears the records are incomplete.  As the Veteran's VA treatment records are relevant to the Veteran's claims, his increased rating claims must be remanded to obtain his complete VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from August 2007 to present.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the Veteran's occupational therapy records at Malcom Grove Hospital from service.  See Hearing Transcript at 42.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, schedule the Veteran for a VA examination to determine the following:

(a)  Identify hand/elbow disabilities, to include carpal tunnel syndrome and/or radiculopathy.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any hand/elbow disability identified is related to service, to include his in-service diagnosis of carpal tunnel syndrome.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examinations to ascertain the current severity of his (1) left and right knee disabilities; (2) thoracolumbar strain, and (3) periodic limb movement disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should address whether the Veteran has radiculopathy and/or erectile dysfunction that is related to his service-connected thoracolumbar spine disability.  See December 2014 private opinion.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


